Exhibit 10.1

LOCK UP AGREEMENT

LOCK UP AGREEMENT (the “Agreement”), dated as of March 18, 2009 among NewStar
Financial, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”) and the management stockholders signatory hereto (the “Management
Stockholders” and each a “Management Stockholder”).

WHEREAS, on the date hereof each of the Management Stockholders has been granted
options to purchase shares of the Company’s common stock (“Options”), and as a
condition to such grant, the Compensation Committee of the Company has imposed
certain restrictions on the transfer of the proceeds of the Options upon
exercise;

WHEREAS, each of the Management Stockholders is bound by the terms of a covenant
not to compete and a covenant not to solicit as set forth in the Management
Stockholder’s applicable Employment Agreement (the “Restrictive Covenants”);

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Definitions.

(a) “Proceeds” means proceeds received from an exercise of all or a portion of
Options at the time of such exercise, net of all taxes.

(b) “Restricted Period” means the period from the date hereof until the date one
year after the date of termination of employment of the Management Stockholder.

(c) “Transfer” means to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer, whether directly or indirectly, or agree or
commit to do any of the foregoing.

2. Prohibited Transfers.

(a) During the Restricted Period, each Management Stockholder shall not Transfer
more than fifty percent (50%) of the Proceeds from Options exercised by such
Management Stockholder during such period (the “Restricted Proceeds”).
Notwithstanding the foregoing, nothing in this agreement shall limit a
Management Stockholder’s ability to Transfer the Transferable Proceeds. For
purposes of this agreement, the remaining 50% of Proceeds from Options exercised
by such Management Stockholder during such period that may be Transferred shall
be referred to as the “Transferable Proceeds”.

(b) In connection with the termination of such Management Stockholder’s
employment with the Company, such Management Stockholder hereby agrees that, if
the Board of Directors of the Company, in its sole discretion, at any time
during the



--------------------------------------------------------------------------------

Restricted Period and for a period of ninety (90) days thereafter, determines
that the Management Stockholder has violated or breached the Restrictive
Covenants at any time prior to the expiration of the Restricted Period, then all
of such Management Stockholder’s Restricted Proceeds shall be forfeited for no
consideration.

3. Administration. The Restricted Proceeds that cannot be Transferred by a
Management Stockholder pursuant to this Agreement shall be held, for such
Management Stockholder’s account, by Merrill Lynch in its capacity as the
administrator of the Company’s equity award programs, until the termination of
this Agreement.

4. Miscellaneous.

(a) Termination of Agreement. This Agreement and the Management Stockholder’s
obligations hereunder shall terminate and have no further force and effect with
respect to each Management Stockholder upon the earlier of (i) ninety (90) days
after such Management Stockholder’s Restricted Period ends, or (ii) upon a
Change of Control (as defined in the applicable Management Stockholder’s
Employment Agreement).

(b) Successor and Assigns. This Agreement is intended to bind and inure to the
benefit of each of the Management Stockholders and their respective successors,
assigns, heirs, executors, administrators and representatives.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.

(d) Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

(e) Amendments. This Agreement may not be modified, amended or supplement except
in writing signed by each of the parties hereto.

(f) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law of the
State of Delaware.

*** Remainder of Page Intentionally Left Blank ***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

NEWSTAR FINANCIAL, INC

/s/ Timothy Conway

Name:   Timothy Conway Title:   President MANAGEMENT STOCKHOLDERS

/s/ Peter Schmidt-Fellner

Peter Schmidt-Fellner

/s/ Robert T. Clemmens

Robert T. Clemmens

/s/ William G. Mallon

William G. Mallon

/s/ John J. Frishkopf

John J. Frishkopf

/s/ Timothy J. Conway

Timothy J. Conway

/s/ John K. Bray

John K. Bray

/s/ J. Daniel Adkinson

J. Daniel Adkinson

/s/ David R. Dobies

David R. Dobies

/s/ Robert K. Brown

Robert K. Brown

/s/ R. Scott Poirier

R. Scott Poirier

MANAGEMENT TEAM LOCK UP AGREEMENT